IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Daniel Mohn, Chad Wallace                      :
and Irene Silvius                              :
                                               :
                       v.                      : No. 24 C.D. 2018
                                               : Argued: December 12, 2019
Bucks County                                   :
Republican Committee                           :
                                               :
Appeal of: Daniel Mohn                         :


BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                        FILED: March 6, 2020


               Daniel Mohn appeals the order of the Bucks County Court of
Common Pleas (trial court)1 overruling his motion for summary judgment and

       1
           The Superior Court transferred the instant appeal to this Court, concluding that we
possess jurisdiction pursuant to Section 762(a)(4)(i)(C) of the Judicial Code, 42 Pa. C.S.
§762(a)(4)(i)(C). See Mohn v. Bucks County Republican Committee, 218 A.3d 927, 935 (Pa.
Super. 2019) (“These [appellate] issues involve election matters that ‘draw[] into question the
application, interpretation or enforcement of . . . statute[s] relating to elections, . . . or other
election procedures.’ 42 Pa. C.S. [] §762(a)(4)(i)(C). Consequently, the subject matter of this
appeal directly implicates the [Pennsylvania] Election Code[ (Election Code), Act of June 3,
1937, P.L. 1333, as amended, §§2600-3591,] and the Commonwealth Court’s precedents
applying the [Election] Code’s provisions.”). Nevertheless, we have been conferred with
appellate jurisdiction pursuant to Section 762(a)(5)(ii) of the Judicial Code, which states that this
“Court shall have exclusive jurisdiction of appeals from final orders of the courts of common
pleas in . . . [a]ll actions or proceedings otherwise involving the corporate affairs of any
corporation not-for-profit subject to Title 15 or the affairs of the members, . . . directors, officers,
. . . or agents thereof.” 42 Pa. C.S. §762(a)(5)(ii). See also Comment to Section 9112 of the
(Footnote continued on next page…)
granting the Bucks County Republican Committee’s (BCRC)2 cross-motion for
summary judgment. We affirm.


(continued…)

Pennsylvania Uniform Unincorporated Nonprofit Association Law (Nonprofit Association Law),
15 Pa. C.S. §9112 cmt. (“This chapter applies to all nonprofit associations, whether they be
classified as religious, public benefit or mutual benefit or whether they are classified as tax
exempt. Therefore, the chapter covers unincorporated philanthropic, educational, scientific,
social and literary clubs, unions, trade associations, [and] political organizations, such as political
parties . . . .”).

        2
            Section 807 of the Election Code states, in relevant part:

                   There may be in each county a county committee for each
                  political party within such county, the members of which shall be
                  elected at the spring primary, or appointed, as the rules of the
                  respective parties within the county may provide. The county
                  committee of each party may make such rules for the government
                  of the party in the county, not inconsistent with law or with the
                  State rules of the party, as it may deem expedient, and may also
                  revoke, alter or renew in any manner not inconsistent with law or
                  with such State rules, any present or future county rules of such
                  party.

25 P.S. §2837. Additionally, Section 812 of the Election Code, added by the Act of June 14,
1947, P.L. 610, 25 P.S. §2842, provides “that, [w]hen acting in the capacity of a political
committee, such duly elected or appointed members shall be subject to the control, direction and
supervision of the political committee of which they are members.” See also Mohn’s Amended
Motion for Preliminary Injunction, Exhibit I at 13, Rule 6.1 of the Rules and Bylaws of the
Republican Party of Pennsylvania (“Each County Republican Committee shall adopt rules and
bylaws, which shall not be inconsistent with the Rules of the State Party or law, to govern the
operation of the party within their respective county.”).

        Pursuant to the foregoing, Rule I, Article 3 of the BCRC’s Rules provides, in pertinent
part:

                    Whenever it shall appear a person holding a Party Office . . . is
                  neglecting or refusing to attend to the duties of his . . . office . . . he
                  . . . shall be disqualified and his . . . membership or office shall be
(Footnote continued on next page…)
                                                      2
              Mohn was elected as a Republican Committeeman in Yardley
Borough, Bucks County, in the May 20, 2014 General Primary Election and the
April 26, 2016 General Primary Election. On August 25, 2014, following his



(continued…)

              declared vacant. No such disqualification shall occur nor such
              membership be declared vacant until so determined by the
              Executive Committee as hereinafter set forth.

                                               ***

               The Executive Committee shall by majority vote determine
              whether or not the Chairman . . . may declare a vacancy provided
              however that before such action by the Chairman . . . the Party
              Officer shall be given an opportunity for a full hearing before the
              Executive Committee after due notice of the nature of the charges,
              the time and place of the hearing, and his . . . entitlement generally
              to the elements of due process in the conduct of such proceedings.

Reproduced Record (R.R.) at 36a-37a. In turn, Rule I, Article 2 defines “Party Office” as
including “Committeeman or Committeewoman with a duly constituted election district or
precinct.” Id. at 36a. See also Mohn’s Amended Motion for Preliminary Injunction, Exhibit I at
19, Rule 11.1 of the Rules and Bylaws of the Republican Party of Pennsylvania, which states, in
pertinent part:

               Whenever it shall appear that any member of the State Party . . .
              neglects or refuses to attend the duties of office . . . the State Party
              Chairman shall appoint a committee of three (3) qualified
              Republican electors to investigate such charges. The committee
              shall notify the person so charged of the time and place of hearing,
              and if upon investigation it finds such charges to be true and
              correct, it shall so report in writing to the State Party Chairman[.]
              In the case of a member of State Party, the State Party Chairman
              shall declare the office vacant and notify the Chairman of the
              County Committee in which the said member resides of the
              vacancy.



                                                 3
initial election to that office, Mohn signed and dated the following BCRC
Executive Committee Resolution, which states, in relevant part:

               BE IT RESOLVED AND IT IS HEREBY RESOLVED
               BY THE EXECUTIVE COMMITTEE OF THE [BCRC]
               THAT THE DUTIES OF THE INDIVIDUAL
               COMMITTEEPEOPLE OF THE COUNTY BE SET
               FORTH AS FOLLOWS:

                                               ***

               ► HELP ENDORSED REPUBLICANS RUNNING
               FOR OFFICE IN ACCORDANCE WITH THE [BCRC]
               BY-LAWS[;]

                                               ***

               ► COVER POLLS ON ELECTION                                     DAYS,
               DISTRIBUTE THE SAMPLE BALLOT[.]
R.R. at 260a.3
               On May 18, 2016, the BCRC’s Ethics Committee Chairman informed
Mohn that the Ethics Committee had received notification of ethics violations
committed by Mohn during the April 26, 2016 General Primary Election, including
campaigning against the BCRC-endorsed candidates and distributing a non-
endorsed sample ballot, and that a June 2, 2016 hearing was scheduled before the
Ethics Committee “to make a recommendation on the matter to the Executive

       3
          Section 9112 of the Nonprofit Association Law defines “governing principles,” in
relevant part, as “[t]he agreements . . . in record form . . . that govern the purpose or operation of
a nonprofit association and the rights and obligations of its members[.]” 15 Pa. C.S. §9112. See
also 15 Pa. C.S. §9112 cmt. (“Governing principles are the equivalent of the articles of
incorporation, bylaws and agreements that govern the internal affairs of a nonprofit
association.”); Section 9125(b)(1) of the Nonprofit Association Law, 15 Pa. C.S. §9125(b)(1)
(“A member shall, consistent with the governing principles and the contractual obligation of
good faith and fair dealing . . . discharge duties under the governing principles to the nonprofit
association and the other members[.]”).


                                                  4
Committee for [its] consideration.” R.R. at 50a-52a; see also id. at 57a-58a, 69a-
74a, 82a-90a.4 On June 2, 2016, the BCRC’s Ethics Committee conducted a
hearing on the violations, at which Mohn refused to appear to contest the purported
violations or the Ethics Committee’s or the Executive Committee’s authority to
proceed thereon under the BCRC’s Rules. Id. at 16a, 94a-95a.5
               On June 7, 2016, Mohn filed a Complaint in the trial court seeking
declaratory and injunctive relief pursuant to the Declaratory Judgments Act, 42
Pa. C.S. §§7531-7541, to prevent his removal as a Committeeman with the BCRC.
R.R. at 6a-29a.6 In Count I, Mohn sought a declaration that: (1) the Code of
Ethics in the BCRC’s Rule VII do not apply to committeepersons; (2) the Ethics
Committee does not have authority to conduct hearings or otherwise address
alleged violations of the Code of Ethics; (3) the BCRC may not remove and/or
disqualify and/or discipline and/or sanction elected committeepersons for


       4
            The alleged violations of his duties occurred during the course of his first term of office
following the 2014 General Primary Election. See BCRC Rule II, Article 2 (“Members of the
County Committee shall be elected by the Republican electors at the Primary Election in the
even numbered years, and serve for a term of two years, beginning the first Monday of June of
the year elected.”). R.R. at 37a (emphasis added). See also Section 9126(a)(1) of the Nonprofit
Association Law, 15 Pa. C.S. §9126(a)(1) (“A person becomes a member and may be suspended,
dismissed or expelled in accordance with the governing principles.”); Section 9130(b)(2) of the
Nonprofit Association Law, 15 Pa. C.S. §9130(b)(2) (“The governing principles may provide for
the . . . creation and authority of committees of the managers[.]”).

       5
         Specifically, “Mohn’s counsel emailed a letter to [the Ethics Committee Chairman] on
June 2, 2016, advising that Mohn would not attend the hearing because the Ethics Committee did
not have authority to conduct the hearing.” R.R. at 16a.

       6
        Initially, the Complaint was filed jointly by two other committeepersons who were also
the subject of complaints with the Executive Committee.                 However, these other
committeepersons filed a praecipe to discontinue their portion of the Complaint. See R.R. at
108a.


                                                  5
purported Code of Ethics violations; and (4) the BCRC may not remove,
disqualify, discipline, or otherwise impose sanctions for alleged violations of the
Code of Ethics. Id. at 26a. In Count III, Mohn sought an injunction to prevent an
Executive Committee meeting that was scheduled for June 9, 2016. Id. at 28a-29a.
             On June 30, 2016, the BCRC sent Mohn a letter, which stated, in
relevant part:

             As you’re aware, complaints were filed against you . . .
             pertaining to your conduct as a committeeman. Upon the
             recommendation of the Ethics Committee, the [BCRC]
             Executive Committee will be holding a hearing
             concerning those complaints pursuant to Rule I, Article 3
             of our By-Laws[.]

             The hearing will take place immediately following the
             Executive Committee Meeting scheduled for 7:00 PM on
             Thursday, August 11th[.]

             The hearing will be conducted by receiving testimony
             from witnesses as well as any documentary evidence.
             All witnesses will be subject to cross-examination and a
             stenographic record will be made of the proceedings.
             After considering all relevant evidence presented, the
             Executive Committee shall by majority vote determine
             whether or not the Chairman may declare your
             committeeman position vacant.
R.R. at 261a.
             On August 11, 2016, the Executive Committee conducted a hearing
on the complaints pursuant to its authority conferred by Rule I, Article 3 of the
BCRC’s Rules. R.R. at 168a-319a. Again, neither Mohn nor his counsel appeared
to contest the complaints, or the authority of the Executive Committee to act on the
complaints or remove him as a committeeman, or to participate in the hearing in
any manner; however, a letter sent by Mohn’s counsel to the Executive Committee


                                         6
regarding the hearing was read into the record and entered into evidence. Id. at
177a-183a, 244a.7 The Hearing Master also read into the record and entered into
evidence the BCRC’s Executive Committee Resolution outlining the duties of
committeemen and committeewomen that Mohn signed following his initial
election to that office in 2014. Id. at 184a-185a, 260a.
              The Hearing Master explained to the Executive Committee members
that “if you determine that he has conducted himself and engaged in conduct
[regarding] whether he has neglected or refused to attend to his duties of office,
whether he’s violated those duties, you’ll make that determination in making a
determination whether or not he should be disqualified as a Republican
Committeeman.” R.R. at 211a. The Executive Committee heard testimony and
received evidence that Mohn was present at polling places outside his election
district during the April 26, 2016 General Primary Election handing out sample
ballots that were not those endorsed by the BCRC, and that he was the Treasurer
for a political action committee (PAC) that produced the unauthorized sample
ballots. See id. at 193a-195a, 199a-200a, 206a-207a, 217a-222a. As he was absent
from the hearing, Mohn did not present any evidence to impeach or rebut the
evidence presented supporting a determination that he violated the BCRC’s Rules.
              In conclusion, the Executive Committee’s counsel explained:

                     [Mohn] formulated a PAC, he distributed fliers in
              our neighborhoods. He sent these things out, and he
              directly asked voters not – he directly asked voters not to
              look at or follow the sample ballot.

       7
           In the letter, Mohn’s counsel explained that Mohn would not attend the Executive
Committee’s hearing “because the complaints against him do not allege any conduct, even if
true, that would constitute a basis to disqualify [him] from his position as a committeeman under
the Rules of the [BCRC].” R.R. at 257a.


                                               7
                    And he left his polling place, because as the
              testimony showed you, and I remind you, ladies and
              gentlemen, it’s uncontradicted testimony.

                                            ***

                     So I would ask you to find that [] Mohn has
              violated his Committeeperson Resolution, that he has not
              helped endorse [sic] Republicans running for office, that
              he did not cover his polls on Election Day, and he did not
              distribute the Sample Ballot; in fact, actively worked
              against it.

                      I mean, it’s one thing if you don’t like the ballot,
              you throw it, you don’t pass it out, but he actively told
              Republican voters not to follow the Sample Ballot, and
              that, I suggest, is a violation of the Code of Ethics.

                     He did not conduct himself at all times in a manner
              which will reflect credibly on the Party; he did not adhere
              to the spirit and letter of his oath of office, which is this
              (indicating); and he did not faithfully and conscientiously
              perform the duties of his office.
R.R. at 242a-244a.
              Ultimately, the Executive Committee passed a motion8 that
disqualified Mohn from the office of committeeman and declared that his office is
vacant. R.R. at 253a-254a. By letter dated September 12, 2016, the BCRC
informed Mohn of his disqualification and the vacancy of his office. Id. at 557a.
              On December 5, 2016, the BCRC filed an Answer to Mohn’s
Complaint in the trial court denying all of the material allegations raised therein,
and raised in New Matter, inter alia, the affirmative defenses that Mohn’s claims
against the BCRC are “barred and/or limited by the doctrine or waiver,” “barred

       8
         The members of the Ethics Committee, who had referred the complaints to the
Executive Committee, did not participate in the deliberations or vote regarding Mohn’s removal
as a committeeman. R.R. at 251a-252a.


                                              8
and/or limited by the doctrine of unclean hands,” and “barred by [his] failure to
exhaust other remedies.” R.R. at 123a-124a.
             The parties subsequently filed cross-motions for summary judgment
and briefs in support thereof and in opposition thereto. Id. at 153a-319a, 320a-
356a, 357a-574a, 575a-594a. In his motion for summary judgment, Mohn alleged,
inter alia, that the BCRC removed him from office for a violation of its Ethics
Rules “by: (i) disseminating unethical and factually inaccurate statements during
the [2016 General Primary Election], and (ii) actively campaigning against an
endorsed candidate for committeeman and disparaging the importance and value of
the Bucks County [Republican Party] sample ballot.” Id. at 154a. Mohn asserted
that BCRC “may not disqualify a committee person for alleged violations of Ethics
Rules” because “they do not apply to committee persons,” but, rather “to ‘elected
and appointed public officials.’ Rule VII.” Id. at 163a.
             Additionally, relying on Bentman v. Seventh Ward Democratic
Executive Committee, 218 A.2d 261, 264-65 (Pa. 1966), Mohn claimed that the
BCRC could not remove him from office under Rule I, Article 3, because it only
“prohibits a committeeman from supporting a candidate for election in opposition
to any nominee of the Republican Party in a general election,” not in a General
Primary Election as herein, and he “cannot be found to have neglected or refused
to attend to the duties of his office because the alleged conduct occurred before
[his] current term of office.” R.R. at 164a (emphasis in original).
             In its cross-motion for summary judgment, the BCRC alleged, inter
alia, that “Mohn’s refusal to participate in the hearings before the [BCRC] Ethics
Committee and the [BCRC] Executive Committee and [his] failure to address the
evidence against him and/or to proffer evidence on his behalf constitutes a waiver”


                                          9
of the claims raised in Counts I and III of the Complaint, and his “prayers for
declaratory or injunctive relief” “are estopped” as a result of his non-participation.
R.R. at 375a. The BCRC also asserted that “[b]ecause Mohn’s removal from
office did not implicate a state function under color of statute, his disqualification
is a purely intra-party matter and [the trial court] lack[ed] jurisdiction to adjudicate
his claims with regard to the propriety of the [BCRC]’s application of its Rules to
his conduct in the performance of his Party office. [Bentman].” Id. at 376a.
                 Following a trial court argument on the cross-motions at which
counsel for both parties appeared, see N.T. 11/27/179 at 2-26, the trial court issued
the instant order granting BCRC’s cross-motion for summary judgment and
denying Mohn’s motion for summary judgment. R.R. at 631a.10 Mohn then filed
this appeal.11

       9
        “N.T. 11/27/17” refers to the transcript of the trial court argument on the cross-motions
for summary judgment.

       10
            In the Pa. R.A.P. 1925(a) opinion filed in support of its order, the trial court stated:

                         The issue on appeal is whether this court has jurisdiction to
                 intervene in intra[-]party political association matters regarding the
                 removal of an elected committeeperson. The [BCRC] has a right
                 to political association free from state interference under the First
                 and Fourteenth Amendments of the United States Constitution.
                 Further, [Section 812 of the] Election Code, 25 P.S. §2842,
                 provides that elected committee people “shall be subject to the
                 control, direction, and supervision of the political committee of
                 which they are members.” This includes the right to determine its
                 membership based on self-generated rules. [Democratic Party of
                 the United States v. Wisconsin ex rel. La Follette, 450 U.S. 107,
                 121 (1981)].

                         A court must intervene when “[]the internal organization of
                 a political party directly affects its performance of such public
                 function.”    [Bentman, 218 A.2d at 266.]           However, this
(Footnote continued on next page…)
                                                   10
(continued…)

                intervention is qualified. “The invocation of judicial interference
                in this area must be restricted or circumscribed; judicial
                intervention must be limited to controversies where the issue raised
                bears a direct and substantial relationship to the performance of
                public functions by the political party.” [Id. (emphasis in
                original)].

                        In Bentman, the issue was whether the political party could
                remove newly elected members from their positions before they
                were ever able to perform their duties to the party. [Id. at 266].
                The Court was concerned with the party’s interference with the
                direct and substantial public interest of the democratic system.
                [Id.]     Importantly, the Court noted that these elected
                committeemen were removed “not for anything which they had
                done as committeemen or in their representative capacity but by
                reason of that which it is alleged they had done prior to their
                election and selection.” [Id.] Therefore, the Court in Bentman
                held it was appropriate to intervene in the political party’s action
                because of the public interest at stake regarding the democratic
                process and rendering the “electoral process a nullity . . . .” [Id.]

                        This case is distinguishable from Bentman. Here, Mohn
                was removed for his failure to comply with the BCRC Rules while
                acting in his capacity as an elected Committee member. Thus, the
                public interest of concern in the Bentman case of a party
                disregarding the democratic process and dismissing an elected
                official without cause is not present here. This is a purely intra-
                party disciplinary matter that the U.S. Constitution has reserved to
                the party to address free from government intervention.

                       Therefore, this court lacks jurisdiction over this issue and
                did not err when it granted BCRC’s Cross-Motion for Summary
                Judgment.

R.R. at 676a.

       11
          This Court’s review of the trial court’s order granting the cross-motion for summary
judgment is limited to determining whether there has been an error of law or a manifest abuse of
discretion. Borough of Crafton v. Gaitens, 534 A.2d 1149, 1152 (Pa. Cmwlth. 1987). “An abuse
(Footnote continued on next page…)
                                                11
               On appeal, Mohn claims that the trial court erred in determining that it
did not have jurisdiction to grant the requested declaratory and injunctive relief and
in granting the BCRC’s cross-motion for summary judgment, because BCRC did
not have the authority to remove him under the BCRC’s Rules. To the contrary,
the record in this matter demonstrates that the court did not err in granting the
BCRC’s cross-motion for summary judgment and in denying Mohn’s request for
declaratory and injunctive relief.12
               As the United States Supreme Court has explained:

                      The State argues that its law places only a minor
               burden on the National Party. The National Party argues
               that the burden is substantial, because it prevents the
               Party from “screen[ing] out those whose affiliation is . . .
               slight, tenuous, or fleeting,” and that such screening is
               essential to build a more effective and responsible Party.
               But it is not for the courts to mediate the merits of this
               dispute. For even if the State was correct, a State, or a
               court, may not constitutionally substitute its own
               judgment for that of the Party. A political party’s choice
               among the various ways of determining the makeup of a
               State’s delegation to the party’s national convention is
               protected by the Constitution. And as is true of all
               expressions of First Amendment freedoms, the courts



(continued…)

of discretion is not merely an error of judgment, but if in reaching a conclusion the law is
overridden or misapplied, or the judgment exercised is manifestly unreasonable, or the result of
partiality, prejudice, bias or ill-will, as shown by the evidence or the record, discretion is
abused.” Paden v. Baker Concrete Construction, Inc., 658 A.2d 341, 343 (Pa. 1995) (citations
omitted).

       12
           It is beyond cavil that we may affirm the trial court’s order on any basis appearing in
the record. In re Primary Election of May 15, 2018, 192 A.3d 313, 315 n.2 (Pa. Cmwlth. 2018)
(citation omitted).


                                               12
             may not interfere on the ground that they view a
             particular expression as unwise or irrational.
Democratic Party of the United States v. Wisconsin ex rel. La Follette, 450 U.S.
107, 123-24 (1981) (citations omitted).
             This Court has specifically recognized the foregoing, stating, in
relevant part:

             Section 807 of the Election Code, 25 P.S. §2837 []
             provides, in pertinent part:

                   There may be in each county a county
                   committee for each political party within
                   such county, the members of which shall be
                   elected at the spring primary, or appointed,
                   as the rules of the respective parties within
                   the county may provide. (Emphasis added.)

             The United States Supreme Court has made clear that
             political parties have a right, inherent in the
             Constitutional protection of freedom of association under
             the First and Fourteenth Amendments, to determine the
             qualifications of those eligible for participation in party
             politics. See [Democratic Party of the United States].
             And the Supreme Court has recognized the
             “‘particularized legitimate purpose’ . . . of preventing
             inter[-]party raiding, a matter which [bears] on ‘the
             integrity of the electoral process.’” Storer v. Brown, 415
U.S. 724, 731 [] (1974) (citation[s] omitted). We read
             Section 807 of the Election Code to safeguard this
             important constitutional right by providing that
             qualifications for local party office may be determined by
             reasonable party rules.
In re Nomination Petition of Kielstock, 473 A.2d 713, 715 (Pa. Cmwlth. 1984).
             As outlined above, pursuant to the authority conferred by the Election
Code and the Rules and Bylaws of the Republican Party of Pennsylvania, the
BCRC has adopted Rule I, Article 3, which permits its Executive Committee to
disqualify a committeeman for “neglecting or refusing to attend to the duties of his
                                          13
. . . office.” R.R. at 36a.13 Upon his election to the office of committeeman, Mohn
signed the BCRC’s Executive Committee Resolution outlining the duties of that
office to include helping endorsed Republicans running for office in line with the
BCRC’s Bylaws, covering the polls on election days, and distributing the sample
ballot. Id. at 260a. The unrebutted evidence presented at the Executive Committee
hearing clearly establishes that Mohn “neglect[ed] or refus[ed] to attend to the
duties of his . . . office” by being present at polling places during the April 26,
2016 General Primary Election and handing out sample ballots that were not those
endorsed by the BCRC, but were produced by the PAC for which he was the
Treasurer. See id. at 193a-195a, 199a-200a, 206a-207a, 217a-222a. Following the
hearing, the BCRC could properly remove Mohn from office and declare the office
vacant on this basis alone pursuant to Rule I, Article 3. See, e.g., In re Smith, 516
A.2d 797, 799 (Pa. Cmwlth. 1986), wherein we stated:

                    We also find Rule 25[, precluding committeemen
              from serving in that office if they have supported
              unendorsed candidates,] to be constitutionally valid as
              applied to the facts found by the trial court. Although
              Rule 25 does not contain a time limit restricting prior
              support of opposing party candidates, we believe that it is
              to be given a reasonable interpretation. Because the acts
              complained of in this matter took place in the preceding
              municipal election, when the candidates were Democratic
              Committee office-holders, we find no unreasonable
              enforcement.
Accordingly, we find no unreasonable enforcement of Rule I, Article 3 compelling
judicial intervention based on the substantial unrebutted evidence demonstrating


       13
          As indicated above, BCRC’s Rule I, Article 3 comports with the requirements of
Section 807 of the Election Code in that it is consistent with Rule 11.1 of the Rules and Bylaws
of the Republican Party of Pennsylvania. See supra n.2.


                                              14
Mohn’s violation of the duties of his office as expressed in the BCRC’s Executive
Committee Resolution.14
                Moreover, Mohn’s reliance on Bentman, to purportedly preclude
BCRC’s disciplinary action in this regard, is misplaced. As the Superior Court has
stated:

                The holding in Bentman was that the court had
                jurisdiction to entertain a claim that removal of [the
                committeemen] pursuant to the [local party rule] violated
                due process to the extent that the removal bore a
                relationship to the selection of party nominees for public
                office. Hence, the highly significant qualification to the
                holding of Bentman places the instant case outside of its
                strict application.



       14
            As our Supreme Court explained long ago:

                        It is quite clear under the law of Pennsylvania that a Court
                of equity will not intervene unless the remedies provided by the
                constitution and by-laws of the organization have been exhausted.

                        The only exceptions to this rule are (1) if the exhaustion of
                internal remedies would be futile and illusory; (2) if this would
                under the circumstances in effect be a denial of justice; or (3) if the
                action taken by the organization violates due process. If any of
                these conditions exist, exhaustion of internal remedies is not a
                condition precedent to judicial relief. Such, however, is not the
                case before us. Plaintiff’s own complaint and exhibits indicate that
                far from denying due process the [organization’s] constitution and
                by-laws afford an opportunity for a fair hearing to an aggrieved
                party.

Durso v. Philadelphia Musical Society, Local No. 77, 139 A.2d 555, 557-58 (Pa. 1958) (citations
omitted). See also Fox v. Tucker, 320 A.2d 919, 921 (Pa. Cmwlth. 1974) (holding that the
judiciary “should not and may not interfere in the determinations of an association, including this
political party, until the available internal remedies have been exhausted”).


                                                 15
Gordon v. Philadelphia County Democratic Executive Committee, 80 A.3d 464,
469 (Pa. Super. 2013), overruled on other grounds, Mohn v. Bucks County
Republican Committee, 218 A.3d 927 (Pa. Super. 2019) (emphasis in original).
Likewise, in the instant matter, the record demonstrates that Mohn’s removal from
office is in no way related to the BCRC’s present selection of party nominees for
public office, thereby distinguishing this case from Bentman as well.15


      15
           Specifically, the transcript of the trial court argument states, in relevant part:

                       [MOHN’S COUNSEL]: Your Honor, I believe what
                you’re getting at is that the officials in Bentman, there actually
                were vacancies in a judicial office.

                        THE COURT: And they were running?

                        [MOHN’S COUNSEL]: Correct.

                        THE COURT: Okay. Does that make a difference that one
                time we’re talking about an actual election that the public is
                involved in and the other time we’re talking about the rules of a
                group, a party; does that make an important difference to give me
                jurisdiction or not?

                        [MOHN’S COUNSEL]: No, your Honor, it does not make
                a difference. This Court does not have to wait for there to be a
                vacancy in a political office and then have Mohn file an action for
                mandamus to be replaced as a committeeman so he can participate.

                        The harm is that . . . the harm, your Honor, is that he is not
                in his position to perform this duty if the duty would need to be
                performed.

                        THE COURT: What duty?

                       [MOHN’S COUNSEL]: To participate in the selection of
                candidates for a vacant political office.

(Footnote continued on next page…)
                                                   16
              Accordingly, the trial court’s order is affirmed.




                                          MICHAEL H. WOJCIK, Judge




Judge Brobson did not participate in the decision of this case.
Judge Covey did not participate in the decision of this case.
Judge Fizzano Cannon did not participate in the decision of this case.




(continued…)

                      THE COURT: Okay. Is there something pending
              presently? Is this a hypothetical case? Is this just, like, if
              something happens, then he’s not going to be allowed to
              participate; therefore tell him he’s allowed to participate now?

                     It sounds like to me there’s no case here the way you’re
              phrasing it. There’s nothing actionable.

R.R. at 652a-653a.


                                            17
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Daniel Mohn, Chad Wallace        :
and Irene Silvius                :
                                 :
                 v.              : No. 24 C.D. 2018
                                 :
Bucks County                     :
Republican Committee             :
                                 :
Appeal of: Daniel Mohn           :

                               ORDER


           AND NOW, this 6th day of March, 2020, the order of the Bucks
County Court of Common Pleas dated December 14, 2017, is AFFIRMED.




                                 __________________________________
                                 MICHAEL H. WOJCIK, Judge
              IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daniel Mohn, Chad Wallace                    :
and Irene Silvius                            :
                                             :    No. 24 C.D. 2018
              v.                             :
                                             :    Argued: December 12, 2019
Bucks County                                 :
Republican Committee                         :
                                             :
Appeal of: Daniel Mohn                       :


BEFORE:       HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge


OPINION NOT REPORTED

CONCURRING/DISSENTING OPINION
BY JUDGE McCULLOUGH                                               FILED: March 6, 2020


             The independence of political party committees is well established and
has been traditionally recognized by the courts as the basis for not interfering with
intra-party committee matters. While intra-party political matters clearly remain
within the domain of the party committee itself, this case presents the unique factual
situation which gave rise to the Constitutional implications addressed by the
Pennsylvania Supreme Court in Bentman v. Seventh Ward Democratic Executive
Committee, 218 A.2d 261 (Pa. 1966), i.e., whether removal of committee members
for activities undertaken prior to their election constitutes state action.1

       1
        In the May 2014 primary election, a majority of the public’s voters who belong to the
Republican Party in Daniel Mohn’s election district elected him to serve as a committeeman on
the Bucks County Republican Committee (Committee or County Committee) to a two-year term.
               Clearly and foremost, the constitutional precept of freedom of
association has been the bulwark of political committee independence. It is the
parameters of this independence that were examined by the Pennsylvania Supreme


On August 23, 2014, Mohn signed the Committee People Resolution, which outlined the duties of
a committeeperson. “Two relevant duties include (1) helping to endorse Republicans running for
office in accordance with the Committee[’s] [b]y-[l]aws and (2) to cover polls on election days,
and to distribute the sample ballot.” (Trial court op. at 2.) According to Rule I, Article 3 of the
Rules of the Republican Party of Bucks County Pennsylvania (the Committee Rule), “[w]henever
it shall appear a [committee]person . . . is neglecting or refusing to attend to [his] duties . . . he
[] shall be disqualified and his membership or office shall be declared vacant . . . .” (Reproduced
Record (R.R.) at 36a) (emphasis added). Mohn was subsequently elected in the April 2016 primary
for another term as a committeeman on the Committee for a term effective June 6, 2016, until June
4, 2018. (R.R. at 37a.)

        “Following the April 26, 2016 election, members of the [Bucks County Republican Party]
filed ethics complaints with the [Committee] regarding Mohn’s actions during the April 2016
election.” (Trial court op. at 2.) On May 18, 2016, a letter was sent to Mohn from the Ethics
Committee and a hearing was held on August 11, 2016, on the charges before the Executive
Committee, which is a special body elected by the members of the County Committee. See R.R.
at 39a. Ultimately, by letter dated September 12, 2016, the Executive Committee notified Mohn
that he was removed from his 2016-2018 position as a committeeperson for activities conducted
during his 2014-2016 term. (R.R. at 36a.) In essence, six months into his 2016-2018 term Mohn
was removed for the 2014-2016 term activities.

        Mohn was reelected in the April 26, 2016 primary election to a second two-year term
(2016-2018). Therefore, the decision of the Executive Committee to oust Mohn from his position
as an elected member of the Committee effectively nullified the results of an election, based
upon conduct that Mohn committed in the term prior to his reelection and the commencement
of his second term. In other words, the Executive Committee acted retroactively, disqualifying
Mohn from serving his second term because he committed conduct that could potentially serve as
a sufficient justification to remove him during his first term.

         Mohn filed a declaratory judgment action. The Bucks County Court of Common Pleas
(trial court) concluded that it had no authority to “intervene in intra[-]party political association
matters regarding the removal of an elected committeeperson” and granted summary judgment in
favor of the County Committee. (Trial court op. at 1.) On appeal, Mohn argues that the trial
court’s ruling clearly contradicts the underlying tenets, foundational premises, and holding in
Bentman.


                                              PAM-2
Court in Bentman. The Court recognized the “reluctance of courts in the past to
interfere in and to entertain litigation dealing with the internal organization or
management of any private entity.” Bentman, 218 A.2d at 262. Issued in 1966,
Bentman is a landmark decision wherein our Supreme Court recognized its prior
case law strictly adhering to the belief “that courts will not interfere with the actions
and internal organization of a political party” because “officers of a political party
are private, not public, officers” and “[p]olitical parties . . . must govern themselves
by party law.” Id. at 263-64 (internal citation omitted). Instead, acknowledging the
additions and alterations to the Pennsylvania Election Code (Election Code),2 “the
extension in recent years of the concept of ‘state action’ under the 14th
Amendment,” Bentman, 218 A.2d at 266, and the proverbial “changing of the
times,” the Bentman court explained:

               Today, [] the relationship between political parties, the
               government and the public has become such that, in many
               areas, the public interest is not only directly affected by
               political parties but such parties actually perform public
               functions imposed upon them by law. Insofar as a
               political party performs statutorily[]imposed public
               functions and to the extent that its actions constitute
               state action, the internal organization of such political
               party is a matter of such concern to the public as to
               make it subject to constitutional limitations and
               judicial restraint. When the internal organization of a
               political party directly affects its performance of such
               public function then not only may the judiciary
               intervene [] it must intervene.
Id. (bold emphasis added.)
                On a substantive level, the facts contained in Bentman remarkably
mimic those presented in this case. In Bentman, on April 28, 1964, at a primary


      2
          Act of June 3, 1937, P.L. 1333, as amended, 25 P.S. §§2600-3591.
                                           PAM-3
election, two individuals were elected to serve as committeemen on the Democratic
Executive Committee of the 7th Ward in Philadelphia. Subsequently, on August 10,
1964, the committeemen were given written notice that the Executive Committee
would meet two days later to vote upon their removal as committeemen. The basis
for the removal was that the committeemen had “failed to act in harmony with the
Executive Committee,” id. at 263, specifically because they “had supported and
worked for the nomination of a candidate for the Democratic nomination for the
United States Senate who had not been endorsed by the Democratic organization of
Philadelphia.” Id. at n.1. However, as the Supreme Court pointed out, “[t]he alleged
disloyalty took place at a time when [the individuals] were not party
committeemen.” Id.
             The committeemen in Bentman commenced a mandamus action,
claiming their removal was without cause and violated constitutional due process.
The court of common pleas granted the Executive Committee’s preliminary
objections, holding that it lacked jurisdiction to interfere with the internal operations
of a political party because the party was a private organization performing private
action. Our Supreme Court reversed. In doing so, the Supreme Court discussed the
nature and statutory role of a political party committee and judicial oversight of that
committee when it removes a member, stating that

             [t]he challenge in this action is to the right of a party
             committee to refuse recognition of membership on
             such committee to persons who have been lawfully
             elected to such membership by a majority of the
             qualified party electors. Membership on such committee
             . . . is an important right and privilege not only to the
             person elected but also to the voters who elected such
             person to act as their representative on the committee.
             Membership on that committee carries with it the right
             to participate in selection of the political body which,

                                        PAM-4
             under the legislative direction, in certain instances,
             selects the party nominees for public office, an activity
             clearly constituting state action under the 14th
             Amendment. Deprivation of such membership and the
             concomitant right of participation in the selection of
             public officers bears such a direct and substantial
             relationship to the electoral process as to be a matter
             of judicial concern; only by the intervention of the
             courts can the constitutional limitations on the exercise
             of state action be safeguarded.
Id. at 269 (bold emphasis added).
             The Supreme Court continued to explain why an elected
committeeperson engages in state action when he/she has a duty and obligation to
elect others to a political position, saying:

             When these [political party] officials participate in what is
             a part of the state’s election machinery, they are election
             officers of the state de facto if not de jure, and as such must
             observe the limitations of the Constitution. Having
             undertaken to perform an important function relating to
             the exercise of sovereignty by the people, they may not
             violate the fundamental principles laid down by the
             Constitution for its exercise.
Id. at 269 (quoting Rice v. Elmore, 165 F.2d 387, 391 (4th Cir. 1947)).
             In Bentman, our Supreme Court further commented on how the
citizens’ fundamental right to vote and place an individual in office to represent them
is severely jeopardized, if not infringed, in circumstances remarkably similar to
those present here:

             The instant controversy, intra-party in nature,
             presents a basic and fundamental issue in the
             democratic     process    and     government      by
             representation: whether the electors of a political
             party have a right, cognizable in a court of law, to
             choose whom they will to represent them in their
             party’s organization and councils?              [The
             committeemen], availing themselves of the electoral
                                        PAM-5
               machinery provided by law for such purpose, received a
               plurality of the votes cast by members of their own party,
               in their respective districts, for the party offices of party
               committeemen to represent such party electors in the party
               organization and, specifically, in the Executive
               Committee; the Executive Committee removed them
               and refused to accord recognition to them as the chosen
               representatives of the majority of the party electorate
               in their districts . . . . The Executive Committee, by its
               action, ha[d] ignored the fact that these two persons[,]
               by a majority of the party electors were chosen to
               represent them, has rendered the electoral process a
               nullity and a farce [and] has denied the majority of the
               party electors the right to be represented by persons of
               their choice . . . .
Id. at 266.
               Against the specific backdrop that committeepersons had been removed
for actions taken prior to their election, the Supreme Court also rejected the argument
of the Executive Committee, which is the same argument relied upon by the trial
court in this case, i.e., that it had the authority under section 812 of the Election
Code3 to remove the committeepersons. In this regard, the Supreme Court stated
that if it “construe[d] the language of [section 812]—‘control, direction and
supervision’—to mean that the Executive Committee thereby is given the authority
to refuse recognition to the choice of the party electors in the selection of party
committeemen and to refuse to allow them to act as party committeemen,” then the
court would “reach a result [that is] patently absurd and unreasonable,” i.e., the
Executive Committee would be allowed “to nullify and ignore, without legal
cause, the results of [the] election and selection of party committeemen.”
Bentman, 218 A.2d at 267 (emphasis added). The Supreme Court then concluded

       3
          This section states that “[w]hen acting in the capacity of a political committee, such duly
elected or appointed members shall be subject to the control, direction and supervision of the
political committee of which they are members.” 25 P.S. §2842.
                                             PAM-6
that its reading of the words “control, direction and supervision” in the context of
the Election Code as a whole establishes that

            [t]he dominant idea pervading the entire statute is the
            absolute assurance to the citizen that his wish as to the
            conduct of the affairs of his party may be expressed
            through his ballot, and thus given effect, whether it be in
            accord with the wishes of the leaders of his party or not,
            and that thus shall be put in effective operation, in the
            primaries, the underlying principle of democracy, which
            makes the will of an unfettered majority controlling. In
            other words, the scheme is to permit the voters to
            construct the organization from the bottom upwards,
            instead of permitting leaders to construct it from the
            top downwards.
Id. at 267 (quoting People ex rel. Coffey v. Democratic General Committee, 58 N.E.
124, 126 (N.Y. Ct. App. 1900)).
            From this line of reasoning, the Supreme Court in Bentman departed
with the case law from yore in unequivocal words:

            Inasmuch as the legislature has seen fit to impose on
            political party organization certain duties which bear a
            direct and substantial relationship to the selection of
            public officials by the electoral process the complete
            privacy in nature of party organization recognized by
            our courts in the past no longer exists. The assumption
            of such obligations by party organizations has marked the
            entry by such party organizations into an area of public
            activity which renders their activities in such area
            amenable to judicial supervision.
Id. at 269 (emphasis added).
            Applying Bentman here, to conclude that the trial court in this case did
not possess jurisdiction to entertain Mohn’s declaratory judgment claims would
ignore the Court’s entire discourse regarding Constitutional limitations on state
action. The majority asserts that Bentman is inapplicable because, in that case, the

                                      PAM-7
committeepersons were removed at a time when the committee was in the process
of selecting an individual to fill a vacancy in a political office, while there was no
such vacancy pending here. (Maj. slip op. at 15 & n.15.) However, such a narrow
reading of Bentman renders its analysis superfluous.
            As Bentman stated, committeepersons “are election officers of the state
de facto if not de jure, and as such must observe the limitations of the Constitution.”
Id. at 269 (quoting Rice, 165 F.2d at 391). Indeed, if the applicability of Bentman
depended upon whether there were a vacancy at the time of the removal, as the
majority concludes, then a county committee could skirt the Constitution by simply
removing the committeeperson when the circumstances and timing are just right. If
this is all that it would take to escape the grasp of the Constitution, the result would
not only be a grave injustice to the spirit and intent of Bentman, but a clear
contravention of the Supreme Court’s unconditional statement in that case:
“Membership on [the] committee carries with it the right . . . [to] select[] the party
nominees for public office, an activity clearly constituting state action under the 14th
Amendment.” Id. at 269. Lest there be any doubt, one need only read the sentence
in Bentman that immediately follows: “Deprivation of such membership and the
concomitant right of participation in the selection of public officers bears such a
direct and substantial relationship to the electoral process as to be a matter of judicial
concern” and “only by the intervention of the courts can the constitutional limitations
on the exercise of state action be safeguarded.” Id. (emphasis in original).
               The Court’s holding in Bentman was unequivocal that when a
committeeperson is removed by a committee for activity undertaken prior to
their election to the committee, the public’s fundamental right to vote and place an
individual in office is severely jeopardized, if not infringed, and the entire electoral


                                        PAM-8
process eroded and undermined. This is evidenced, among other ways, by the
Bentman court’s statements that when the committeepersons were removed for
supporting unendorsed candidates before their term of office, the committee’s
action in removing the committeepersons had “ignored the fact that these two
[committee]persons by a majority of the party electorate were chosen to represent
them, ha[d] rendered the electoral process a nullity and a farce, [and] ha[d] denied
the majority of the party electors the right to be represented by persons of their choice
in the party councils.” Id. at 266.
             Where, as here, a committee removes a committeeperson for conduct
that occurred before the committeeperson was duly elected (or reelected) to the term
of the political position, Bentman would dictate that this be regarded as state action
because it infringes upon the fundamental right to vote and its corollary rights.
             In fact, this interpretation of Bentman has essentially been adopted by
this Court, when we described Bentman as a case where “[o]ur Supreme Court
held that protection of the rights of the electors who had voted the ousted
committeemen into office required that they could not be removed from that
office for activity engaged in prior to assuming office.” In re Nomination
Petitions of Kielstock, 473 A.2d 713, 716 (Pa. Cmwlth. 1984). There does not appear
to be any principled basis upon which to conclude that the Committee did not engage
in state action simply because Mohn committed his alleged offensive conduct while
serving as a committeeperson during the term that preceded the term in which he
was removed. In short, under the precepts of Bentman, when the citizens reelected
Mohn for another term, they reasserted their will and the will of that of the majority




                                        PAM-9
of Republican voters in Mohn’s district.4 Ultimately, In re Nomination Petitions of
Kielstock actually supports Mohn’s position that Bentman is controlling authority in
this matter for that case’s own discussion of Bentman establishes that Mohn’s
situation is factually and legally indistinguishable from those of the
committeepersons in Bentman, where the court of common pleas was determined to
have jurisdiction.
                   Nonetheless, relying on the freedom of association inherent in the First
Amendment,5 the majority seemingly concludes that the County Committee’s
removal here is protected by the Constitution and affirms the trial court on this
alternative basis. (Maj. slip op. at 12 and n.12.) For support, the majority relies on
In re Nomination Petition of Smith, 516 A.2d 797 (Pa. Cmwlth. 1986), and In re
Nomination Petitions of Kielstock. However, these cases are readily distinguishable.
                   In both In re Nomination Petition of Smith and In re Nomination
Petitions of Kielstock, this Court concluded that under the party rules for the
Democratic Party, the candidates were not eligible to run for office for the
Democratic Party because they previously endorsed candidates from the Republican
Party. In striking the candidates’ nomination petitions for office, we upheld the party
rules on the ground that, pursuant to the freedom of association, “the Democratic
Party ha[d] a right . . . to protect its identity as an association by excluding from the
field of choice for party office, nominees who have demonstrated allegiance to
opposition candidates.” In re Nomination Petitions of Kielstock, 473 A.2d at 716.
This Court differentiated the party rules from the rule in Bentman for two reasons.


          4
              The County Committee rule, (i.e., “. . . is neglecting or refusing . . .”), is noted in this
regard.

          5
              U.S. Const. amend. 1.
                                                 PAM-10
First, the latter rule, i.e., the Bentman rule, permitted the “ouster of officers already
elected” but the former related “to the eligibility of the candidates to run.” In re
Nomination Petitions of Kielstock, 473 A.2d at 716.             Second, the latter rule
disqualified a Democratic officeholder because he “merely [] support[ed] a
Democratic candidate in the primary [who was] not endorsed,” while the former rule
was used to declare Democratic candidates ineligible because they provided “active
support for the election of the opposition party candidates[, i.e., the Republican
Party,] in the general election.” In re Nomination Petitions of Kielstock, 473 A.2d
at 716.
             Here, a committeeman was removed from office for conduct that he
committed prior to his reelection, and the Committee Rule, stated in present tense—
“is neglecting or refusing to attend to [his] duties”—was used as the basis to oust
him after he was duly elected as a committeeperson. On its face, the Committee
Rule has nothing to do with the eligibility to run for office, like the rules in the cases
relied upon by the majority, but, rather, pertains to the removal from office, which
is identical to the rule at issue in Bentman. Moreover, just like the committeepersons
in Bentman, Mohn, a member of the Republican Party, supported unendorsed
candidates from the same party. In contrast, the rules in both In re Nomination
Petition of Smith and In re Nomination Petitions of Kielstock involved the
candidates’ endorsement of an opposing party. Consequently, the associational
rights of the Democratic Party in In re Nomination Petition of Smith and In re
Nomination Petitions of Kielstock were exceptionally weighty because they
maintained the line of demarcation that existed between individuals and associations
that were registered with the Democratic Party and those who were not. See In re
Nomination Petitions of Smith, 182 A.3d 12, 22 (Pa. Cmwlth. 2018) (single judge


                                        PAM-11
op., McCullough, J.) (discussing “the associational rights of the Republican and
Democratic parties to exclude the other party’s members from participating in the
nomination process”).
               The line of demarcation noted above does not exist here. Moreover,
the associational rights of the County Committee and its interest in enforcing the
Committee Rule is questionable because the Committee Rule, on its face, does not
appear to apply to the circumstances of this case. Further, “state action” under
Bentman would allow the Court to assess whether the associational rights of the
County Committee, per se, unreservedly, and as a matter of law, trump the
Constitutional restraints placed on state action and the citizens’ right to vote for the
representatives of their choice. See Lynch v. Torquato, 343 F.2d 370, 372 (3d Cir.
1965) (noting that “the citizen’s constitutional right . . . to [] choo[se] . . . who shall
be his elected representatives in the conduct of government” is not a matter or legal
issue that falls within “the internal management of a political party”).6
               Thus, there is a genuine issue of material fact as to whether “the right
of the party electors, as individuals, to choose their representatives” under Bentman

       6
          Further, as a general matter, courts have noted that “[p]rimaries tend to weaken party
cohesiveness, alter a party’s candidate mix, and change a party’s political messages.” Utah
Republican Party v. Cox, 892 F.3d 1066, 1112 (10th Cir. 2018). Thus, when members of a political
party play by and follow their own rules, any internal debate and strife surrounding the support
and selection of its candidates is part and parcel of a healthy Republic form of government. Open
political dialogue is essential to our democracy, and the selection and election process is a time
to“[e]xtend the sphere [and] take in a greater variety of [] interests,” which, in the end, will “make
it less probable that a majority of the whole will have a common motive to invade the rights of
other citizens[.]” Baber v. Dunlap, 376 F. Supp. 3d 125 (D. Me. 2018) (quoting The Federalist
No. 10 (James Madison) (Clinton Rossiter ed., 1961)). As such, in the unique circumstances of
this case, and where, as here, a party political committee assumes the role of a state actor, the
committee generally does not have a compelling interest in “protecting the integrity of the Party
against the Party itself.” Eu v. San Francisco County Democratic Central Committee, 489 U.S.
214, 232 (1989).


                                             PAM-12
outweighs “the right of the party as an association to identify the people who
constitute the association and to limit the association to those people only.” In re
Nomination Petitions of Kielstock, 473 A.2d at 716. At the very least, the case is not
clear and free from doubt, especially considering that the Committee Rule is not
written in a manner as to impose “prospective” discipline in the future for past
conduct, and the trial court granted summary judgment prematurely. As such, I
cannot subscribe to the majority’s affirmance of the trial court on an alternative
rationale.
                 In light of the above, I concur with the majority that intra-party
political matters remain within the domain of the political party itself, but I cannot
ignore the extensive analysis in Bentman recognizing the need to observe
Constitutional limitations in a proceeding such as the one that occurred here.7




                                                 ________________________________
                                                 PATRICIA A. McCULLOUGH, Judge




       7
          As a final matter, I would emphasize that nothing herein is intended to suggest that the
County Committee could not revise its rules and enact and/or enforce a rule containing express
language that would be sufficient to remove a committeeperson in a term succeeding the conduct
committed as in this case—or, in other words, a rule declaring that a committeeperson forfeited a
future term of office for failing to support endorsed candidates in a previous term. I simply note
that there is no such rule at present.
                                           PAM-13